                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                           DOCKET NO. 1:19-cv-00175-FDW


 NANCY SHARON EDWARDS,                     )
                                           )
        Plaintiff,                         )
                                           )
 vs.                                       )
                                           )                     ORDER
 NANCY A. BERRYHILL,                       )
 Acting Commissioner of Social Security,   )
                                           )
        Defendant.                         )
                                           )
       THIS MATTER is before the Court on the “Motion for Leave to Appear Pro Hac Vice as

to David F. Chermol” (Doc. No. 6) filed July 25, 2019. For the reasons set forth therein, the

Motion will be granted.

       All counsel are advised that local counsel must sign all documents submitted to the Court

and as such are accountable for the substance of such submissions under Rule 11 of the Federal

Rules of Civil Procedure.

       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel.

       IT IS SO ORDERED.

                                        Signed: August 29, 2019
